Citation Nr: 1340031	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  04-28 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent (excluding a period of temporary total rating) for left foot hallux valgus, status post Austin bunionectomy, external neurolysis, and tibial sesamoid planing (left foot disability).

2.  Entitlement to an initial compensable rating for right foot hallux valgus status post first metatarsal osteotomy and arthroplasties digits two through five, and bunionectomy (right foot disability) prior to January 1, 2010 and 10 percent thereafter (excluding periods of temporary total rating).

3.  Entitlement to an initial compensable rating for calluses of the left foot.

4.  Entitlement to an initial compensable rating for calluses of the right foot.


WITNESSES AT HEARINGS ON APPEAL

Veteran, an uncle, and his spouse

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to October 1978 and from December 1978 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2004 and June 2009 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2006, the Veteran testified at hearing before a Veterans Law Judge that has since retired.  The Veteran elected to have another hearing.  In March 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issues on appeal for additional development in July 2010.

In December 2011, the Board granted a temporary TDIU effective from June 10, 2009.  The Board also remanded the issues listed on the title page as well as entitlement to a TDIU subsequent to the reduction of a temporary TDIU.

In an April 2013 rating action, the RO continued the temporary TDIU that had been granted by the Board in the December 2011 decision.  The Veteran did not appeal the assignment of the effective date; therefore this issue is no longer before the Board.  

The Board notes that the Veteran has been represented by Disabled American Veterans (DAV).  A review of the record indicates, however, that the Veteran executed a new unlimited Appointment of Veterans Service Organization Representation form (VA Form 21-22) on May 29, 2013, that was received by VA on June 11, 2013, appointing Veterans of Foreign Wars (VFW) as his representative.  However the Board sought clarification from VFW and in August 2013, the organization denied representation.   

Thereafter in October 2013, the Board notified the Veteran and requested that he clarify his desires in regard to representation.  He was informed that if the Board did not hear from him within 30 days of the date of the letter clarifying his wishes with regard to representation, the Board would assume that he wished to represent himself and would resume review of his appeal.  He did not respond.  Therefore, the Board will proceed with review of the case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues regarding compensable ratings for calluses of the right and left feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 1, 2010, the service-connected right foot disability is manifested by pain and loss of function and results in moderate disability.

2.  Since January 1, 2010, the Veteran's right foot disability has been manifested by pain on use, with motion, and on weight bearing, swelling, and tenderness to palpation and this disability has been productive of severe disability.

3.  For the entire period on appeal, the Veteran's left foot disability has been manifested by no more than moderate impairment.

4.  The Veteran's scar of the left foot is painful on objective examination.



CONCLUSIONS OF LAW

1.  Prior to January 1, 2010, the criteria for an initial rating of 10 percent, and no higher, for the right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5280 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no greater, for the service-connected right foot disability have been met from January 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5280 (2013).

3.  The criteria for a disability rating in excess of 10 percent for the left foot disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5280 (2013).

4.  A separate 10 percent disability rating is warranted for the Veteran's post-surgical scarring of the left foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.118, Diagnostic Code 7804 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes that the Veteran was provided with proper VCAA notices in August 2001, September 2004, May 2007, and July 2008.  In these notices, the RO advised the Veteran of the evidence needed to substantiate all of his claims.  The Veteran was advised of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The May 2007 notice further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra. 

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In the case at hand, the Veteran underwent VA examinations in connection with all of his claims.  The Board finds that the resulting examination reports are adequate for the purpose of determining the claims that are decided herein.  These examination reports reflect that the examiners reviewed the claims folder, including the Veteran's service treatment records.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms, conducted thorough examinations, and provided clinical findings detailing the examination results.  Moreover, the Board finds that the information that was provided in the examination reports in connection with the service connection claims that were subsequently granted is sufficient for the purpose of assigning the appropriate disability ratings.  For these reasons, the Board concludes that the reports of the VA examinations provide adequate bases for a decision. 

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran is certainly competent to report pain, numbness, swelling, edema, weakness, and other symptoms, as well as the fact that his activities are restricted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). 

III. Medical and Procedural History

Based on in-service right foot treatment and post-service VA examination, service connection was granted for right foot calluses.  A noncompensable (0 percent) rating was assigned affective in July 1992.  

In February 2001, the Veteran filed his claims for service connection for the left and right foot disabilities as well as increased rating for his right foot calluses.

Private surgical records dated in August 2000, show the Veteran underwent left foot Austin bunionectomy with K-wire.  

In August 2001, VA surgical records show that the Veteran underwent left foot bunionectomy, external neurolysis and tibial sesamoid planing hallux valgus, and scar revision, tissue rearrangement.  

A QTC (VA contractor) examination was conducted in December 2003.  The Veteran reported his medical history which included surgeries to the left big toe, Austin bunionectomy, in August 2000.  However, his symptoms did not improve and he developed hallux rigidus.  This led to a second surgery at a VA facility in August 2001.  External neurolysis, tibial sesamoid planing of hallux valgus and metatarsal scar revision were performed.  In reporting his history, he stated that his bilateral foot problems interfered with his prior position as a janitor.  This job required a lot of walking and he had to resign due to the stresses.  At that time, he was then working as a manager and was also self-employed in the janitorial services.  He stated that if he walked more than 15-30 minutes, he developed cramping in the left foot.  He indicated that since his surgeries he developed numbness over the dorsal scar.  He still had calluses present on the dorsal aspect of the feet in the metatarsophalangeal joints of the second and fourth toes.  He also experienced daily pain and stiffness.  He stated that walking barefoot was too painful.  He was unable to engage in any sport activity due to his bilateral foot disabilities.  He also continued to have hallux valgus of the right foot with a bunion on the right big toe but he was reluctant to have it surgically excise due to the poor results on the left foot.  

Examination of the left foot showed a 6 centimeter (cm) scar which was reportedly numb and tender on palpation.  There were some callus formations in the left plantar aspect in the second and fourth metatarsophalangeal (MTP) joint area.  On the right foot, he had calluses on the second and MTP of the plantar aspect.  His posture and gait were normal.  On examination of both feet, there was no circulation, disturbed circulation, weakness, atrophy, flat feet, pes cavus, Morton's neuroma, drop foot, or hallux rigidus.  Palpation of the plantar surfaces did not elicit pain.  Dorsiflexion of the toes and ankles as well as palpation of the metatarsals heads (except of the big toes) did not produce tenderness.  He had good alignment of the Achilles tendon.  He had no limitation in standing and walking.  Weight-bearing x-rays of the feet were considered normal.  The examiner determined that the Veteran's bilateral foot problems were related to service.  

The June 2004 rating decision established service connection for hallux valgus deformity, left foot, status post Austin bunionectomy, external neurolysis and tibial sesamoid planing, assigned a 10 percent rating effective from February 26, 2001, established service connection for hallux valgus deformity, right foot, with bunion of the right great toe, assigned a noncompensable rating effective from February 26, 2001; established service connection for calluses, left foot, assigned a noncompensable rating effective from December 23, 2003; and continued a noncompensable rating for calluses, right foot.  

VA outpatient records show that the Veteran underwent podiatry treatment and correction for his bilateral hallux valgus deformities.  `

At a May 2006 hearing, the Veteran reported his medical history and symptoms.  He stated that his symptoms varied according to his activities.  He was then working part-time in janitorial services.  Due to pain he had to walk on his heels and he was unable to put his full weight on his feet when walking.  He developed painful calluses on the outer side of his feet as a result.  He had to wear soft shoes to compensate for the pain.    

In March 2007, the Board denied an effective date earlier than February 26, 2001 for the award of service connection for left hallux valgus, status post Austin bunionectomy, external neurolysis, and tibial sesamoid planing; an effective date earlier than February 26, 2001 for the award of service connection for right hallux valgus; an effective date earlier than December 23, 2003 for the award of service connection for calluses, left foot; and a total disability rating based on convalescence following surgery in August 2000.  The Board granted a temporary total disability rating from September 1, 2001 to October 31, 2001 pursuant to 38 C.F.R. § 4.30.  The Board also remanded the increased rating claims for additional development including examination.  

VA outpatient records show that the Veteran sought treatment for his bilateral foot disabilities.   

In June 2007, the RO granted a temporary total rating effective September 1, 2001, based on surgical treatment necessitating convalescence for the left foot disability.  A 10 percent was assigned from November 1, 2001.

VA compensation examination was conducted in August 2008.  He continued to complain of bilateral foot pain.  Orthopedic examination revealed bilateral severe flexible forefoot varus and hallux varus up to 2 degrees.  This was fully compensated on the left and partially on the right.  This resulted in maximal left foot pronation during mid-stance.  The range of motion was decreased to 30 degrees for the left first MP joint and 40 degrees on the right.  The ranges of motion of the subtalar metatarsal joints were within normal limits.  The left hallux did not purchase the ground.  There was bilateral hallux abducto valgus with increased metatarsus primus varus.  There was tenderness on the sub-tibial sesamoid, bilaterally, and left medical bump.  There were semi-reducible hammertoes 2-4, bilaterally with abducto varus rotation, bilaterally of the 5th toes.  The gait examination revealed maximally pronated feet at mid-stance with lack of left hallux purchase.  There was no edema or varicosities.  There was a healed scar on the left dorsal medial 1st MTP joint.  The muscles were all 5/5 strength.  Bilateral weight bearing X-rays were normal to heightened heel height.  There was decreased joint space at the 1st MTP joints, increased metatadductus of the ankles, and increased hallux abductus angles, bilaterally.  The 1st inter-metatarsal angles and sesamoid positions were within normal.  

The VA X-ray report of the right foot noted mild hallux valgus and probable hammertoe deformities involving second through fourth toes.  In regard to the left foot, there was a probable bunionectomy defect.  There was a question of hammer toe deformities of the second through fourth toes.  The examiner commented that the Veteran continued to have a mild hallux abducto valgus deformity with an isolated neuropathy, likely secondary to his scar tissues from his surgeries.  His hallux varus deformity was worse on the left with an associated metatarsus primus varus.  He also developed arthritis on his great toe joints, which the examiner attributed to his flat feet.  He also attributed bunions and hammertoes to his flat feet.  His calluses on the 5th toes were a result of hammertoes, i.e. adductovarus rotation secondary to flattening arches.  An August 2008 VA electromyographic study of the bilateral peroneal and sural nerves was normal.  

VA hospital record relates that surgery, right first metatarsal osteotomy and arthoplasties of digits 2 through 5, was performed in June 2009.

The June 2009 rating decision denied entitlement to a TDIU, but granted a temporary total rating based upon surgical treatment to the right foot necessitating convalescence under the provision of 38 C.F.R. § 4.30 effective June 10, 2009, and assigned a 10 percent rating for right foot hallux valgus effective October 1, 2009.  

A February 2010 rating decision granted an extended temporary total rating under 38 C.F.R. § 4.30 through December 31, 2009, and assigned a 10 percent rating for right foot hallux valgus effective from January 1, 2010.  Special monthly compensation based upon housebound criteria was granted from June 10, 2009, to January 1, 2010.

At the March 2010 hearing, the Veteran reported that he was in building maintenance for 20 years and his feet problems began to affect his ability to perform his job.  He then became a courier.  He stated that his hammer toes and bunion resulted from him having to wear steel-toe boots during his military service.  He indicated that he was unable to run. 

At QTC examination in April 2010 the Veteran reported constant right foot pain that radiated to the ankle.  On walking he had pain, weakness, stiffness, swelling, and fatigue.  During his painful episodes it was difficult to function.  He had a 6 x 2 cm. painful linear scar on the right great toe.  There was keloid formation on the right great toe.  There were linear superficial scars on each toe of the right foot with 2 scars on the second toe that measured 3 x 1 cm.  There was no inflammation, edema, skin breakdown, keloid breakdown, disfigurement, or limitation of function.  

There was tenderness noted on examination of the right foot.  Examination did not reveal painful motion, edema, disturbed circulation, weakness, atrophy, of the musculature, heat, redness, instability, pes planus, pes cavus, Morton's metatarsalgia, hammertoes, hallux rigidus, or hallux valgus.  Examination of the left foot did not reveal tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  He had active motion in both great toes.  There was no tenderness on palpation of the plantar surfaces of either foot.  He had limitations with standing and walking.  He was only able to stand 15-30 minutes and was required to wear orthopedic shoes.  Neither foot was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetition.  

VA outpatient records dated between June 2009 and May 2010, show that the Veteran continued to have right foot problems postoperatively.  A March 2010 podiatry consultation report shows that the Veteran continued his complaints.  The examiner noted that a January 2010 x-ray reflected that the first metatarsal was 4-5 mm. longer than the third metatarsal and approximately 2mm longer than the second.  Additional surgery was suggested to correct this.  

VA hospital records show that he had to undergo right bunionectomy 2-5, in May 2010. 

Service connection was granted for residual postoperative scarring of the right foot in a May 2010 rating action.  The Veteran did not note disagreement with the 10 percent rating assigned or the effective date of April 15, 2010.  The RO also granted a temporary total rating as well as special monthly compensation based upon surgical treatment to the right foot necessitating convalescence under the provision of 38 C.F.R. § 4.30 effective from May 7, 2010, and assigned a 10 percent rating for right foot hallux valgus effective from August 1, 2010.  Entitlement to an extension of the convalescence period from January 1, 2010, to May 7, 2010, was denied.  Special monthly compensation based upon housebound criteria was granted from May 7, 2010, to August 1, 2010. 

The Board remanded the case in July 2010 for additional development to include obtaining additional treatment records and examination.  

A September 2010 rating decision granted an extension of special monthly compensation based upon housebound criteria through November 30, 2010, and granted an extension of the temporary total rating based upon surgical treatment to the right foot necessitating convalescence through November 30, 2010.  A 10 percent rating was assigned for hallux valgus deformity, right foot, status post first metatarsal osteotomy and arthroplasties, digits two through five, and bunionectomy effective from December 1, 2010. 

VA examination was conducted in October 2010.  The Veteran had a 6 x 1 centimeter (cm) scar on the tight medial foot; a 4x .5 cm. scar on the lateral left great toe; a 4x.1 cm. scar on the right second toe; and a 2.25 x .2 cm. scar on the right second toe.  They were described as healed and all from surgeries.  There was ten percent loss of motion secondary to scarring.  He was unable to independently flex the right great toe due to surgical intervention.  The sensory examination of the affected toe were normal except there was decreased to pinprick in the second and great toe of the right foot.  There was also decreased positional sense of the right great toe.  On examination of the feet, it was noted that he did not have painful motion, swelling instability or weakness; however there was evidence of tenderness and abnormal weight bearing.  There was a 2 cm. oblong callous to the ball of the left foot and a 2 cm. oval scar on the ball of the right foot.  He walked with an antalgic gait.  

X-ray of the right foot showed postoperative changes at the first MTP joint.  A screw was present in the distal portion of the first metatarsal and the base of the proximal phalanx of the first toe.  A post-surgical defect was also seen in the distal portions of the second through fifth proximal phalanges.  There were stable mild degenerative changes in the right mid-foot.  The left foot showed probable bunionectomy defect with probable degenerative joint disease (DJD) of the first MTP joint.  There were hammer toe deformities from the second through fifth toes.  There were minimal degenerative changes seen elsewhere.

In a December 2011 decision, the Board granted a temporary TDIU, effective from June 10, 2009.  This was effectuated by rating action in January 2012.  The RO noted that a temporary TDIU was granted from January 1, 2010 to May 6, 2010, and from December 1, 2010.  Special monthly compensation based upon housebound criteria was granted from January 1, 2010, to December 1, 2010. 

On VA examination conducted in June 2012, the examiner reported the Veteran's medical history.  There was no pes cavus, non-union, malunion, weakness or other foot injuries.  His gait was abnormal on the right side as the Veteran was able to bear his weight on the lateral side of the right foot while externally rotating the right leg to avoid dorsiflexion of the right great toe.  This was due to hallux rigidus secondary to bunion surgery.  There was evidence of hammer toe on the 2nd left toe.  He indicated that the left foot was asymptomatic.  He reported that there were mild diffuse plantar calluses on the 2nd metatarsals of the left and right feet.  The Veteran walked with a cane.  

In reviewing the VA examination reports, testimony presented a personal hearing and correspondence, the Board has considered the Veteran's statements that his left and right feet disabilities warrant higher disability ratings.  In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability relating to a great toe disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings, as provided in the examination reports, directly address the criteria under which his disabilities are evaluated.

IV. Entitlement to an Initial Compensable Rating for Right Foot Disability prior to January 1, 2010

For this period, the Veteran has been assigned a noncompensable, zero percent, rating for his right foot disability under 38 C.F.R. § 4.73, Diagnostic Code 5280.  Under this Diagnostic Code, 10 percent is the maximum rating available for hallux valgus.  A 10 percent evaluation is assigned where there has been an operation with resection of the metatarsal head or where there is severe hallux valgus, if it is equivalent to amputation of the great toe.

In view of the examination findings, the Veteran did not have severe hallux valgus, equivalent to amputation of the great toe, or an operation for his right hallux valgus with resection of the metatarsal head, a 10 percent rating is not warranted under this diagnostic code.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right foot disability during this portion of the period on appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."). 

Under Diagnostic Code 5284, other foot injuries are assigned a 10 percent evaluation if the disability is moderate, a 20 percent evaluation if the disability is moderately severe, or a 30 percent evaluation if the disability is severe.  

In this case during the initial appeal period, the Veteran complained of pain and there is clinical evidence of limited functioning of the right foot.  Although the VA examiner in August 2008 indicated that the Veteran's arthritis was unrelated to his service-connected right foot (thereby perceivably warranting a compensable evaluation under Diagnostic Codes 5003, 5010), recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Therefore a 10 percent rating is warranted, and no higher.  Diagnostic Code 5284.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra. 

When considering additional codes, the evidence of record demonstrated that the Veteran's right foot disability was also associated with hammer toe.  Under Diagnostic Code 5282, a noncompensable rating is warranted for hammer toe of single toes.  The maximum 10 percent rating is assigned when there is hammer toe of all toes of the foot without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

An August 2008 QTC X-ray of the right foot noted probable hammertoe deformities involving second through fourth toes.  The September 2008 QTC examiner confirmed the presence of semi-reducible hammertoes 2-4.  Despite this, in order for a compensable rating to be assigned, the evidence must demonstrate that all of the toes on one of the Veteran's feet were hammertoes without the presence of claw foot.  The Veteran does not assert and the evidence of record does not support finding that all of his toes on one of his right foot were hammer toes.  The evidence of record demonstrated a single diagnosis of hammer toe pertaining to the Veteran's 2-4 toes.  As such, the Board finds that a separate, noncompensable rating is not warranted for hammertoe of the Veteran's 2-4 toes.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Higher ratings may also be assigned to several other foot disabilities, if shown.  These are flatfoot, claw foot, malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a.  However, the medical evidence does not show that any of these conditions were demonstrated and shown to be a manifestation of the service-connected disability, and the Veteran does not claim that any of them are present. 

V. Entitlement to a Rating In Excess of 10 Percent for Right Foot Disability from January 1, 2010

As noted the RO granted a 10 percent rating effective in October 2009.  A temporary total rating was assigned from June 2009 until January 2010.  

The Board again observes that a 10 percent rating is the maximum allowed under Diagnostic Code 5280.  Thus, a higher rating cannot be assigned under this diagnostic code.  

As noted above, the Board has considered whether any other diagnostic codes might provide a higher rating or a separate rating based on distinct symptomatology.  

There is no evidence to support a finding that all of his toes on his right foot were hammertoes.  Again, the Board finds that a separate, noncompensable rating is not warranted for hammertoes.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

The VA examiner in June 2012 noted that there is evidence of hallux rigidus and the Board considered this diagnostic code.  Under Diagnostic Code 5281 a 10 percent rating is warranted for severe unilateral hallux rigidus regardless of whether it is severe (equivalent to amputation of great toe) or operated with resection of metatarsal head.  While there is evidence of hallux rigidus, it has not been described as severe; in fact the QTC examiner in June 2012 described it as mild or moderate.  

The Board also notes that the QTC examiner in June 2012 refers to the May 2010 surgery involving a right bunionectomy 2-5.  He indicated that this surgery was performed to correct a non-union; however a review of the May 2010 surgical report, and the preceding clinical notes do not show that his disability involved nonunion.   

Significantly, however, when considering Diagnostic Code 5284 (foot injuries, other), a review of the last examination in June 2012 indicate that the criteria for a 30 percent rating are met.  For instance, the Veteran has extreme tenderness of the plantar surface of his right foot, which has resulted in an abnormal gait and problems with ambulation.  Moreover as detailed above the Veteran has been having ongoing post-surgical problems with his right foot (for which he has been compensated with total ratings during his convalescence period).  More importantly the QTC examiner indicated that his right hallux varus results in severe symptoms.  As such a 30 percent evaluation is warranted. 

The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, in finding that ratings greater than 30 percent are not warranted.  Where, as here, a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).   


VI. Entitlement to a Rating In Excess of 10 Percent for Left Foot Disability 

The Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected left foot hallux varus.  The Board again observes that a 10 percent rating is the maximum allowed under Diagnostic Code 5280.  Thus, a higher rating cannot be assigned under this diagnostic code.  

In considering other diagnostic codes, the Board finds that a higher disability rating is not warranted under any other diagnostic codes relevant to the great toe disabilities.  

Specifically, a rating higher than 10 percent is not warranted under Diagnostic Code 5283, as there is no objective evidence of moderately severe malunion or nonunion of the tarsal or metatarsal bones.   

Furthermore the Veteran does not assert and the evidence of record does not support finding that all of his toes on his left foot were hammertoes.  The evidence of record demonstrated a diagnosis of hammer toe pertaining to the Veteran's 2-4 toes in 2008.  And in June 2012, the QTC examiner noted only hammertoe of the second toe.  As such, the Board finds that a separate, noncompensable rating is not warranted for hammertoe.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Likewise, there is no objective evidence of a moderately severe foot injury attributable to the left foot since his August 2000 surgery.  In this regard, the Board notes that the QTC examiner in June 2012 specifically noted Veteran's service-connected left foot disability was essentially asymptomatic and is thus not comparable to moderately severe foot injuries.  Thus, a higher rating is not warranted under Diagnostic Code 5284, which pertains to other foot injuries.  

While not shown to be applicable, the Board further notes that a 10 percent rating is the maximum rating assigned under Diagnostic Codes 5279 (Morton's disease), 5281 (severe unilateral hallux rigidus), 5277 (bilateral weak foot), or 5278 (acquired pes cavus).  See 38 C.F.R. § 4.71a.  Additionally, Diagnostic Code 5171 pertaining to amputation of the great toe is not for application.  See 38 C.F.R. § 4.63.

In considering the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as noted above the Veteran's complaints of left foot pain has not resulted in functional limitations that would result in a higher rating based on pain alone.  As noted, the most recent QTC examiner found that his left foot hallux valgus was asymptomatic.  See DeLuca, supra.

Finally, the Board has considered whether a separate rating would be appropriate for the Veteran's scarring from his surgery.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  The December 2003 QTC examiner stated that the scar of the left big toe was tender on examination.  Ratings of scars are assigned under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Pertinent in this case, Diagnostic Code 7804 assigns a 10 percent rating for superficial scars painful on objective examination. 

(The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, or if a Veteran requests review under the amended diagnostic criteria.  Accordingly, these revisions do not apply to the present case.  See 38 C.F.R. § 4.118; 73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim.)  Here, the Veteran's scar of the left foot is shown to be painful on objective examination.  Therefore, a separate rating of 10 percent, and no higher, is warranted under Diagnostic Code 7804.  The Veteran's scar is not entitled to a higher rating as there is no evidence of a scar that is deep or that causes limited motion in an area exceeding 12 square inches.  See Diagnostic Code 7801. 


VII. Extraschedular

The Veteran's disabilities also do not warrant referral for extraschedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If it is not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1)(governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The symptoms associated with the Veteran's bilateral foot disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted.






							(Continued on the next page)

ORDER

Entitlement to an initial 10 percent rating for the right foot disability is granted, effective February 26, 2001, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a 30 percent for the right foot disability is granted, effective January 1, 2010, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for the left foot disability is denied.

A separate rating of 10 percent is granted for post-surgical scarring of the left foot, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

In the prior remand the Board requested an examination and opinion in regard to the nature and severity of his left and right foot calluses.  The QTC examiner in June 2012 noted mild diffuse calluses of the second metatarsal head of each foot.  He also indicated in the remarks section that there was no change in the diagnoses.  At this time the claimant's condition was "active."  At the prior examination in October 2010, there was a 2 cm. oblong callous to the ball of the left foot and a 2 cm. oval scar on the ball of the right foot.  It is not clear if the examiner is referring to the Veteran's post-surgical scarring that is "active" (which have been rated as a separate disability for the right foot) or callosity formation resulting from his bilateral foot disabilities.  Further, it is not clear as to what he is referring to as "active."  To warrant a compensable rating, the Veteran's scars, not of the head, face or neck, must be deep or cause limited motion, covering an area or areas exceeding 6 square; or, must be superficial and not cause limited motion, covering an area or areas of 144 square inches or greater; or, must be superficial and unstable; or, must be superficial and painful on examination.  38 C.F.R. § 4.118.  Therefore the examiner must specifically state whether any of the previously listed factors apply to the Veteran's calluses.  Therefore, further examination and opinion is needed.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for increased evaluations for bilateral calluses.  Document all unsuccessful attempts to obtain such records.

2.  The RO is to schedule the Veteran for a VA podiatric examination of his feet to determine the current severity of his calluses.  The claims folders, a copy of this remand, and access to all pertinent records on Virtual VA are to be made available for the examiner's review prior to the examination.  The examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected bilateral calluses of the feet.  This includes measuring the calluses and determining whether there is evidence of pain, unstable scarring, or limitation in functioning caused by any identified callosities.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


